UNITED STATES DISTRICT COURT

soUTHERN DISTRICT oF 0HIO
wEsTERN nlvlsloN AT DAYToN

UNITED sTArEs op AMERICA, : case No. 3; leer-84

Plainaff, § Disuicuudge walter H. nice

Magistrate Judge Sharon L. Ovington

VS.
HEmBERTo cEBALLos-
TALAMANTES,

Defendant

U
DECIsloN AND ENTRY

%
This matter came before the Court for hearing on September 4, 2018 before United

States Magisvate Judge Sharon L. Ovington, who thereafter issued a Report and
Recommendations. (Doc. #19). Having conducted a full colloquy with Defendant
Heriberto Ceballos-Talamantes, the Magistrate Judge concluded that Defendant’s plea of
guilty is knowing, intelligent, and voluntary, and that there is an adequate factual basis
for finding that Defendant is guilty of Possession with Intent to Disuibute 500 grams or
more of Cocaine in violation of Title 21 U.S.C. § 84l(a)(l) and 84l(b)(l)(B).

The Court, noting that no objections to the Report and Recommendations have
been £led and that the time for filing objections has expired, hereby ADOPTS in full said
Report and Recommendations.

Therefore, based on the aforesaid, and this Court’s de novo review of the record
and the findings by the United States Magistrate Judge, this Court adopts the findings and

recommendations of the United State Magistrate Iudge, and finds that Defendant

Hen`berto Ceballos-Talamantes’ guilty plea was knowing, voluntary, and intelligent
Final acceptance of Defendant’s guilty plea is deferred pending review of the

presentence investigation report

»‘I*Qé~lB £/\BWJ\@

Walter H. RiceV
United States District Judge

